Title: From Alexander Hamilton to James McHenry, 17 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Decr. 17. 1798
Dear Sir

You will observe among the propositions lately communicated by the Commander in Chief, that of the addition of two troops to complete the Regiment of Cavalry to ten troops. The idea was that these two troops should be Hussars. It is much to be wished that Congress would agree to a present addition of two troops to be carried to the actual number of the others. In the distribution of New York into company districts, it will be well to allot to Capt Church Rensselaer County and its Vicinity. There his Lieutenant resides and there he has numerous and influential friends.
With true esteem & regard   Yr. Obed servant

A Hamilton
James McHenry Esqr

